ORDER
David Smiley appeals the denial, without evidentiary hearing, of his motion for post-conviction relief under Supreme Court Rule 29.15. That motion alleged that he received ineffective assistance of trial and appellate counsel regarding the failure to preserve and argue on appeal the trial court’s denial of his motion claiming that the charges against him were improperly joined and seeking to sever those offenses for purposes of trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).